DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 03/09/2021 has been entered. 
Claims 1-20 are now pending in the application.

Response to Arguments

3.	Applicant's arguments filed 03/09/2021 have been fully considered and acknowledged but they are not persuasive.
The status of the divisional of U.S. Patent Application No. 14/928,768, filed on October 30, 2015 is not correct. Now it is U.S. Patent No. 10368442 B2.
Applicant argues:”[t]hese features [the claimed cover] of Standing are shown, for example, in Standing’s Figure 1” Examiner respectfully disagrees. Reference 13 is for second carrier (please see para. [0016] of Standing. 
Applicant argues with respect to independent claims 9 and 15: “Suzuki discloses that element 25 is a dielectric film 25 and not a “circuit board” as asserted by the Examiner. Suzuki at [0053].” Examiner respectfully disagrees. Standing teaches circuit board 19, para. [0019]. The structure 25 of Suzuki also may be considered as the circuit board because include the dielectric film 25 on which the line conductor 12, 13 and the via 11 as the redistribution line 8 are patterned (please see para. [0053] of Suzuki).Basically, 
all of the semiconductor device of Suzuki being disposed inside the cover 2.


Specification

4.	The disclosure is objected to because of the following informalities: 
	Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Objections

5.	Claims 2-10 are objected to because of the following informalities:  
Claim 1, “molding compound” needs to be changed to - a molding compound - for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

6.1.	Claims 1, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2013/0168805) hereinafter Yu in view of Otremba et al. 
(US 2015/0194362) hereinafter Otremba and in view of Standing et al. 
(US 2016/0128197) hereinafter Standing.

Regarding claim 1: Yu discloses a semiconductor device, comprising: a first die (100); molding compound (34) extending along sidewalls of the first die (100); one or more redistribution layers (66/52/36) overlying the molding compound and the first die; wherein the first surface is opposite to a second surface of the one or more redistribution layers that faces the molding compound (34). Yu is silent with respect to:
1) a package mounted to a first surface of the one or more redistribution layers and the package comprising a second die; and 
2) a printed circuit board connected to the first surface of the one or more redistribution layers.
Otremba discloses in fig. 3 a package (200) mounted to a first surface of the one or more redistribution layers (212, 224) and the package comprising a two dies (202, 228). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu a package mounted to a first surface of the one or more redistribution layers and the package comprising a second die, as taught by Otremba in order to provide more functionality for the semiconductor device.
Standing discloses in figs. 1-4 a printed circuit board (19) connected to the first surface of the one or more redistribution structure (13) [0030].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu and Otremba the substrate is arranged in an opening of the printed circuit board, as taught by Standing in order to provide compact design of the semiconductor device.

Regarding claim 5: Yu, as modified, discloses the semiconductor device having all of the claimed features as discussed above with respect to claim 1. It doesn’t explicitly teach the package is arranged in an opening of the printed circuit board.
Standing discloses in fig. 1 the package (11, 15) is arranged in an opening (21) of the printed circuit board (19).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu and Otremba the substrate is arranged in an opening of the printed circuit board, as taught by Standing in order to provide compact design of the semiconductor device.

Regarding claim 8: Yu, as modified, discloses the semiconductor device having all of the claimed features as discussed above with respect to claim 1. It doesn’t explicitly teach the printed circuit board and the one or more redistribution layers overlap only in part in a manner that the printed circuit board laterally extends beyond the one or more redistribution layers in a first direction and the one or more redistribution layers laterally extend beyond the printed circuit board in a second direction.
Standing discloses in figs. 1-4 a printed circuit board (19) connected to the redistribution structure (12, 13) [0030] wherein the printed circuit board and the redistribution structure overlap only in part in a manner that the printed circuit board (19) laterally extends beyond the redistribution structure in a first direction and the redistribution structure (12, 13) laterally extends beyond the printed circuit board in a second direction.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu and Otremba the printed circuit board and the one or more redistribution layers overlap only in part in a manner that the printed circuit board laterally extends beyond the one or more redistribution layers in a first direction and the one or more redistribution layers laterally extend beyond the printed circuit board in a second direction, as taught by Standing in order to provide compact design of the semiconductor device.

s 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu view of Otremba and view of Standing, as applied to claim 1 above, and further in view of Suzuki et al. (US 2015/0229017) hereinafter Suzuki.

Regarding claim 2: Yu, as modified by the teaching of Otremba and Standing, discloses the semiconductor device having all of the claimed features as discussed above with respect to claim 1, wherein the one or more redistribution layers (66, Yu) has a plurality of sidewalls, a first sidewall of the plurality of sidewalls underlies the printed circuit board, a second sidewall of the plurality of sidewalls and the first sidewall is opposite to the second sidewall. It doesn’t explicitly teach a second sidewall of the plurality of sidewalls faces a cover.
Suzuki discloses a second sidewall of redistribution layers (8) faces a cover (2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu, Otremba and Standing a second sidewall of the plurality of sidewalls faces a cover, as taught by Suzuki in order to provide compact design of the semiconductor device.

Regarding claim 4: Yu, as modified by the teaching of Otremba and Standing, discloses the semiconductor device having all of the claimed features as discussed above with respect to claim 1. It doesn’t explicitly teach an antenna extending along a surface of the printed circuit board.
Suzuki discloses an antenna coupler (5) extending along a surface of the circuit board (10, 14, 25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu, Otremba and Standing an antenna extending along a surface of the printed circuit board, as taught by Suzuki in order to transmit or receive electrical signals.

Regarding claim 7: Yu, as modified by the teaching of Otremba and Standing, discloses the semiconductor device having all of the claimed features as discussed above with respect to claim 1. It doesn’t explicitly teach:

2) the printed circuit board is secured in the cover by a screw.
Suzuki discloses the printed circuit board (10, 14, 25) is disposed in a cover (2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu the printed circuit board is disposed in a cover, as taught by Suzuki in order to protect a semiconductor devices.
Standing discloses in fig. 7 the printed circuit board (19) is connected with the carrier (12) by a screw [0064].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu, Otremba and Suzuki the printed circuit board is secured in the cover by a screw, as taught by Standing in order to provide better mechanical connections.

6.3.	 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Otremba and in view of Standing, as applied to claim 1 above, and further in view of  YOON et al. (US 2016/0172274) hereinafter YOON.

Regarding claim 3: Yu, as modified by the teaching of Otremba and Standing, discloses the semiconductor device having all of the claimed features as discussed above with respect to claim 1. It doesn’t explicitly teach a plurality of surface mounted devices mounted on the first surface of the one or more redistribution layers.
YOON discloses a plurality of surface mounted devices (650) mounted on the first surface of the one or more redistribution layers (630).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu, Otremba and Standing a plurality of surface mounted devices mounted on the first surface of the one or more redistribution layers, as taught by YOON in order to provide multifunctionality of the semiconductor device.



Regarding claim 6: Yu, as modified by the teaching of Otremba and Standing, discloses the semiconductor device having all of the claimed features as discussed above with respect to claim 1 (or claim 15). It doesn’t explicitly teach a power connector disposed on the printed circuit board.
Kim discloses a power connector (1700) disposed on the printed circuit board (1100).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu, Otremba and Standing a power connector disposed on the printed circuit board, as taught by Kim in order to apply electrical power to each of the operation units.

6.5.	Claims 9-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Standing and in view of Suzuki.

Regarding claim 9:Yu discloses a semiconductor device, comprising: a plurality of dies (100) [0013]; a molding material (34) extending along sidewalls of the plurality of dies; a redistribution structure (66, 52, 36) overlying the molding material and the plurality of dies, the redistribution structure comprising a plurality of electrical conductors (62A, 58) extending through a plurality of dielectric layers (36, 52) [0018]; a first device (300) disposed on the redistribution structure, wherein the redistribution structure extends between the first device and a first die of the plurality of dies (100). Yu is silent with respect to:
1) a printed circuit board, the printed circuit board being physically coupled to a same side of the redistribution structure as the first device; and
 2) a cover, the printed circuit board and the plurality of dies being disposed inside the cover.
Standing discloses in figs. 1-4 a printed circuit board (19) being physically coupled to a same side of the redistribution structure (13) [0030].

Suzuki discloses a cover, the circuit board (25) and the semiconductor chip (4) being disposed inside the cover (2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu and Standing a cover, the printed circuit board and the plurality of dies being disposed inside the cover, as taught by Suzuki in order to protect a semiconductor devices.

Regarding claim 10: Yu, as modified by the teaching of Standing, discloses the semiconductor device having all of the claimed features as discussed above with respect to claim 9, wherein the first surface of the printed circuit board faces the redistribution structure. It doesn’t explicitly teach an antenna extending along a first surface of the printed circuit board.
Suzuki discloses an antenna coupler (5) extending along a surface of the circuit board (10, 14, 25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu and Standing an antenna extending along a surface of the printed circuit board, as taught by Suzuki in order to transmit or receive electrical signals.

Regarding claim 11: Yu, as modified, discloses the semiconductor device having all of the claimed features as discussed above with respect to claim 10, wherein the first surface of the printed circuit board faces the redistribution structure. It doesn’t explicitly teach a plurality of conductive traces extend along the first surface of the printed circuit board, and the plurality of conductive traces are electrically coupled to the redistribution structure.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu and Suzuki a plurality of conductive traces extend along the first surface of the printed circuit board, and the plurality of conductive traces are electrically coupled to the redistribution structure, as taught by Standing in order to provide pathway for electrical signals.

Regarding claim 12, Yu further discloses that the first device (300) is a semiconductor package [0023].

Regarding claim 14: Yu, as modified, discloses the semiconductor device having all of the claimed features as discussed above with respect to claim 9. It doesn’t explicitly teach a contact pad is disposed on a surface of the cover, and the contact pad is physically coupled to the same side of the redistribution structure as the first device.
Suzuki discloses a contact pad (for ground 13, not shown but inherently has pad) [0045} is disposed on a surface of the cover (2), and the contact pad is physically coupled to the side of the redistribution structure (10, 14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu and Standing a contact pad is disposed on a surface of the cover, and the contact pad is physically coupled to the same side of the redistribution structure as the first device, as taught by Standing in order to provide ground for the semiconductor device.

Regarding claim 15: Yu discloses a semiconductor device, comprising: a die (100) [0013]; a redistribution structure (66, 52, 36) overlying the die, the redistribution structure comprising one or more electrical conductors (62, 58) extending through one or more dielectric layers (52); a first device (300) overlying the redistribution structure.
Yu is silent with respect to:

2) a cover extending along a sidewall of the redistribution structure and a first sidewall of the printed circuit board.
Standing discloses in figs. 1-4 a printed circuit board (19) connected to the redistribution structure (12, 13) [0030] wherein the printed circuit board and the redistribution structure overlap only in part in a manner that the printed circuit board (19) laterally extends beyond the redistribution structure in a first direction and the redistribution structure (12, 13) laterally extends beyond the printed circuit board in a second direction.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu a printed circuit board connected to the redistribution structure, wherein the printed circuit board and the redistribution structure overlap only in part in a manner that the printed circuit board laterally extends beyond the redistribution structure in a first direction and the redistribution structure laterally extends beyond the printed circuit board in a second direction, as taught by Standing in order to provide compact design of the semiconductor device.
Suzuki discloses a cover, the circuit board (25) and the semiconductor chip (4) being disposed inside the cover (2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu and Standing a cover extending along a sidewall of the redistribution structure and a first sidewall of the printed circuit board, as taught by Suzuki in order to protect a semiconductor devices.

Regarding claim 16, Yu further discloses that the redistribution structure (66, 52, 36) extends between the die (100) and the first device (300).



Regarding claim 18: Yu, as modified by the teaching of Standing, discloses the semiconductor device having all of the claimed features as discussed above with respect to claim 15. It doesn’t explicitly teach the die, the redistribution structure, the printed circuit board, and the first device are disposed inside of the cover.
Suzuki discloses the chip (4), the redistribution structure (8, 10, 14, 25), the printed circuit board (35) and device (5) are disposed inside of the cover (2). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu and Standing the die, the redistribution structure, the printed circuit board, and the first device are disposed inside of the cover, as taught by Suzuki in order to protect a semiconductor devices.

Regarding claim 19: Yu, as modified by the teaching of Standing, discloses the semiconductor device having all of the claimed features as discussed above with respect to claim 15. It doesn’t explicitly teach an antenna extending along a surface of the printed circuit board.
Suzuki discloses an antenna coupler (5) extending along a surface of the circuit board (10, 14, 25).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu and Standing an antenna extending along a surface of the printed circuit board, as taught by Suzuki in order to transmit or receive electrical signals.

6.6.	 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu view of Standing and in view of Suzuki, as applied to claim 15 above, and further in view of  Kim.


Kim discloses a power connector (1700) disposed on the printed circuit board (1100).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu, Standing and Suzuki a power connector disposed on the printed circuit board, as taught by Kim in order to apply electrical power to each of the operation units.

6.7.	 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yu view of Standing and  in view of Suzuki, as applied to claim 9 above, and further in view of  YOON.

Regarding claim 13: Yu, as modified by the teaching of Standing and Suzuki, discloses the semiconductor device having all of the claimed features as discussed above with respect to claim 9. It doesn’t explicitly teach the first device is a passive surface mounted component.
YOON discloses a passive surface mounted component (650), [0046].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Yu, Standing and Suzuki the first device is a passive surface mounted component, as taught by YOON in order to provide proper working condition for of the semiconductor device.

Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848